Name: 2004/175/EC: Council Decision of 10 February 2004 appointing an alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2004-02-24

 Avis juridique important|32004D01752004/175/EC: Council Decision of 10 February 2004 appointing an alternate member of the Committee of the Regions Official Journal L 055 , 24/02/2004 P. 0056 - 0056Council Decisionof 10 February 2004appointing an alternate member of the Committee of the Regions(2004/175/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the proposal from the Austrian Government,Whereas:(1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions(1).(2) The seat of an alternate member of the Committee of the Regions has become vacant following the expiry of the mandate of Mr Josef FILL, of which the Council was notified on 19 December 2003,HAS DECIDED AS FOLLOWS:Sole ArticleMr Viktor SIGL, Landesrat, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Josef FILL for the remainder of his term of office, which ends on 25 January 2006.Done at Brussels, 10 February 2004.For the CouncilThe PresidentC. McCreevy(1) OJ L 24, 26.1.2002, p. 38.